ON REHEARING
PER CURIAM.
On rehearing it was brought to our attention that the following sentence found in the second paragraph of page two contained an incorrect word. The sentence reads, “There was testimony by a State Toxicologist that the syringe was an ordinary variety that could be used for injection of fluid in the body, and that the capsule found in the commode contained heroin”, and should read, “There was testimony by a State Toxicologist that the syringe was an ordinary variety that could be used for injection of fluid in the body, and that the capsule found in the balloon contained heroin.”
Opinion corrected. Application for rehearing overruled.
ALMON, TYSON, HARRIS and DeCARLO, JJ., concur.
CATES, P. J., not sitting.